Case 3:17-cv-05659-WHA Document 470-11 Filed 05/13/19 Page 1 of 8




                     EXHIBIT 9
Case 3:17-cv-05659-WHA Document 470-11 Filed 05/13/19 Page 2 of 8




                             DRIVE-BY
                            DOWNLOADS
                              AHEAD
             Case 3:17-cv-05659-WHA Document 470-11 Filed 05/13/19 Page 3 of 8



White Paper: Com batting Dri ve-By Downloads                                                                                     www.cyphort.com




                                      Introduction
                                     When was the last time you bought a cool gadget because you heard an advertisement for it on the
                                     radio, or a nice pair of jeans because you saw a commercia l for it on the television? You're probab ly
                                     guilty of spending a few hours every month looking for something to buy on Amazon or any other
                                     online retailer. Thanks to its convenience, online shopping has become a major trend over the last few
                                     years and lets face it, it's here to stay. With the rise of onl ine shopp in g, marketing experts capitalized
                                     on this new avenue to advertise their products. Now your friends nudge you on Facebook to buy a
                                     product they love and Google suggests a friendly place across the street where you can get your car
                                     fixed. It's become hard to browse even a few pages without running into an ad and because of this
                                     increases, malware experts also saw a new avenue of attack- Ma lvertising.

                                     Malvertising involves injecting malicious code into legitimate advertisements. These attacks started
                                     off as amateur "C lick on Me!" buttons which foo led a lot of people. A popular example of this is a link
                                     that tricks the user into in stalling a fake Antivirus program which is actually a malware in disguise.
                                     However. over t ime with enough awareness and educating users not to give into the "Ooh, what does
                                     this button do71" reaction, peop le became mindful of what they clicked and attackers had to become
                                     more soph isticated, pav in g the way for a new type of threat ca lled "Drive-by Downloads". Drive-by
                                     download is a method that attackers use to automatica lly download a malware to the endpo int without
                                     a conscious user action such as clicking on a button or link.




2                                                                                          http://www.cypho•t.com/•esources/l.teratu•e-downloads/




                                                                                                                            FINJAN-JN 045340
              Case 3:17-cv-05659-WHA Document 470-11 Filed 05/13/19 Page 4 of 8



White Paper: Combatting Dri ve-By Downloads                                                                                         www.cyphort.com



      Even for the well            An atomy of a Drive-by Download
      aware. with new              A drive-by download is a multi-stage attack:
        vulnerabilities               1. The attac ker embeds malicious code into an o nline advert isement disp layed on a tr usted
      discovered every                   website.
    other day, it becomes             2. A user visiting the webs ite gets redi rected to the attacker's site w ithout the user cl icking
                                         on the ad ve rtisement.
      tedious for a user
                                      3. An exploit kit fro m t he attacker's site loo ks for po ssible vuln erabi lities on the user's
      to go through the
                                         endpoint.
    ritual of updating the
                                      4. Based on the exploit discovered , a desi red malware is dow nloaded to the endpoint
     software - closing                  without the user's know ledge.
     all applications that
      use the software.            A drive-by download is a sneaky attack where a user normally brows ing a seemingly ha rmless site can
     wait for the update           get infected w ithout c licki ng on anyt hing. The benign website can be compromised in different ways
      to complete and              -by embedding malicious code in a comment field on a blog or a poorly secured web form. But the
                                   eas iest way to go about this is by taking advantage of a flaw in an online adve rtisement and injecting
      then start all the
                                   mal icious code in it. Trusted webs ites t hat are vis ited by tho usands every day can end up hosting
     applications back
                                   advertisements runni ng ma licious code without their knowledge.
            again.
                                   The mal icious code injected into t he adve rtise ment redirects the user to the attacker's website by
                                   loadi ng the ma li cious uri in a new window. This new w indow goes undetected because attackers
                                   make use of a common HTM L feature called lnline Frame or iFrame for short. An iFrame is an HTM L
                                   document that is e mbedded into another HTML docum ent. For exa mple, a YouTube video ca n be
                                   sea ml essly embedded into a ma in webpage. In reality, it is j ust a regular webpage playi ng a YouTube
                                   video that is inserted into the main page by adjusting the size and removing the borders. it gives an
                                   il lusion that the YouTu be video is actually a part of t he main webpage. So when the mal icious code
                                   redirects the user to a different webs ite, it ope ns up in a t iny window which can't be easily spotted by
                                   the human eye.

                                   Once th e user gets redirected to the attacker's web page, an exploit kit examines the endpoint for
                                   poss ible vulnerabilities to take advantage of. This is the beginning of the attack. The exploi t kit gathers
                                   information about the operating system. browser type, browser version and browser plugins and loo ks
                                   for security holes in them. Browser plugins such as Java Runtime Envi ronment. Adobe Flash Playe r.
                                   Adobe Reader are pop ul ar targets. Th e exp loit itself doesn't ca use any actu al damage- t he security
                                   codes of t he build ing have been cracked, but nothing has been stolen yet.

                                   Armed with the knowledge of how to attack t he victim, t he exploit kit proceeds to download an
                                   appropriate malwa re to the victi m's endpoint. The ma lware also known as "payload" is automat ically
                                   installed on the endpoi nt witho ut the user's know ledge. The payload d ownload goes unnoticed
                                   because it is usua lly obfusca ted. Obfuscation is a common technique used by attackers to evade
                                   traditional sig nature based detect ion engi nes and helps mask t he rea l purpose of th e malicious cod e.
                                   Once th e malware has been downloaded and executed, it proceeds to do what it's best desig ned fo r -
                                   to make some green for the attacker. The malware can extract crucial banking information or lock you r
                                   folders in exchange for money (more commonly know n as Ransomware). Even more insid ious attacks
                                   may start with reconnaissance tools that stay "low and slow" and take stock of critical assets on the
                                   network and sniff for access credent ials.




3                                                                                            http://www.cypho•t.com/resources/l.teratu•e-downloads/




                                                                                                                               FINJAN-JN 045341
             Case 3:17-cv-05659-WHA Document 470-11 Filed 05/13/19 Page 5 of 8



White Paper: Com batting Dri ve-By Downloads                                                                                                                                                                   www.cyphort.com




                                    Drive-By Downloads On the Rise
                                    Drive-by downloads have become a serious threat and the re are severa l reasons for this:

                                           One of the most compelling reasons is the fact that any person with a malicious intent
                                           and almost zero malware writing skills can stage a drive-by download attack on
                                           several endpoints across the world. Exploit kits and payloads are so ld in the darknet
                                           or underground markets and it has become easy for an attacker to get hold of one.
                                           Since the darknets are anonymous, it is sufficiently harder to trace these purchases.
                                           Sophisticated hackers have also developed exploit kits that are easy to use. Modern
                                           exploit kits provide a graphical user interface to help the attacker decide who his next
                                           victims wi ll be and also show the progression of infections on a victim 's machine. It even
                                           has a fancy dashboard that shows statistics on the number of machines the attacker was
                                           able to infect that day. The attacker can sort all this data by OS, browser or country, and
                                           yes, they can even generate pie charts and graphs to organize the victim data. Some
                                           exploit kits have taken it to the next level by including multiple-user support and an



                                       0
                                           authorization system to allow groups of users to manage their data.

                                           Blackhole 11

                                           """"'"
                                            CTATIKlMlA

                                            3A6fO.I"E'MQ~
                                                                               aAn tcn1KA


                                                                               D     """"~
                                                                                                        norotrn

                                                                                                                           ::J   ...
                                                                                                                                 4lAflnLI




                                                                                                                             10.32%
                                                                                                                                            600nAOIOCTb

                                                                                                                                             AI5T oo6Hoenett~te:




                                                                                                                                              3KOlJIOMTbl

                                                                                                                                              .JaYa X>
                                                                                                                                                                      ttACTP<»1KM

                                                                                                                                                                   5 cc ..        .......-j1




                                                                                                                                                                                                   .. . ,
                                                                                                                                                                                                   ,
                                                                                                                                                                                                                       ~   1     I




                                                                                                                                              .Jaya Sf\'1! >
                                            1 3269 »mo~              11506 XOCTbl             1 187 3ArW3KH •
                                                                                                                                              •    POF '
                                                                                                                                                                                                   ""'
                                                                                                                                                                                                   lOS      9.10 .
                                                                                                                                              •    lllvaDES •
                                                                                                                                                                                                   "        :2.44 .




                                            -
                                                                                                                                              . . 1'1JAC >                                                  0.51 .
                                            JACEfO,llH~
                                                                                                                                 11 .55%
                                            3013 J(Kll,l            2760 XOC'llol          300 3ArP'VJKio1 -

                                                                                                                                                                             "'"~ '
                                                                                                                                              CTPAHbl

                                                                                                                                                   United States             12417        l098 l   I H9    10.19 .

                                                                       XHT bl t
                                                                                                                                              . ...
                                                                                                                                              I!J I>""                                                      s.sn e

                                            DENIS >


                                            """' '
                                                                                                               10.32. .

                                                                                                                0.00                           ."""'                         "            35


                                                                                                                                                                                          ,.
                                                                                                                                                                                                           11.43 .

                                                                                                                                                                                                           33.33 •



                                                                                                               .,                             I•I Meloal
                                                                                                                                              =    Argenti'la
                                                                                                                                                                             37

                                                                                                                                                                             3l           l2
                                                                                                                                                                                                            o.oo
                                                                                                                                                                                                           16.67 .

                                            f)    Clvome
                                            . ,..,.. .
                                                           >           2213
                                                                                    ""'         "''                                           -_ ....,.,
                                                                                                                                                 """"'                       "            "                 o.oo
                                                                                                                                                                                                           29.41 -
                                                                       Ill<         72
                                                                                                                                              I I R.orn.Jri.}
                                                                                                                                                                             "
                                                                                                                                                                             26
                                                                                                                                                                                          l7

                                                                                                                                                                                                            0.00
                                            eJ FYefox>

                                            Q Opera >
                                                                       50 33
                                                                                    "'"
                                                                                    l8ll
                                                                                                lal

                                                                                                21
                                                                                                               U.99
                                                                                                                                               1!1 Patdt:tan                 26
                                                                                                                                                                                          "
                                                                                                                                                                                          l3                ],(;f) .


                                            (J                         "'                                                                     :ll ~es                                                       6.25 .
                                                  HSIE •               1ll1
                                                                                                                                              I    Israd
                                                                                                                                                                             "
                                                                                                                                                                             22
                                                                                                                                                                                          "                1"1.29 .
                                                  ""'"'                l2S7         1102


                                            oc
                                                                                    .
                                                                                                               .. ,                           ii. CI'i<
                                                                                                                                              r- Singapore
                                                                                                                                                                             l9

                                                                                                                                                                             lS           ll
                                                                                                                                                                                                            0.00

                                                                                                                                                                                                            0.00

                                            !!.   \'JndiYNS '2003      2l                                      27.18 -                        =....,....,                    IS                             0.00

                                            :JI \Vindo M:2000          4l           21                         18. 1.8 .

                                            {), "'""
                                                  WindowsXP
                                                                       l 79
                                                                                    "'                         13.18

                                                                                                               1241 .
                                                                       ""'          ""'         "'
                                    The recent Ang le r exp loit gives us some insig ht into how mature exploit kits have become. The
                                    developers of Ang ler Exploit Kit were always one step ahead in the game. Updates to the kit to exploit
                                    new v ulnerabilities were faster than security updates to patch the targeted software. The A ngler
                                    Exploit Kit cou ld detect if an antivirus was installed on the endpoint or if it was being run in a sandbox.

                                    Anothe r reason for the increase in drive-by download attacks is the means by which hackers
                                    spread exploits. Planting drive-by downloads on trusted webs ites using vulnerab ilities in on li ne
                                    advertisements increased the prol iferatio n of exp loits by mul t iple fo lds. Cypho rt La bs investigated
                                    the Ang ler Expl oit Kit and discovered seve ral infected doma ins spread across the United States, Italy,
                                    Germany, Japan, India and more. At least 10 million people visited those web sites within a pe riod of 10
                                    days. One of the popu lar domains that was infected was The Huffington Post.


4                                                                                                                                           http://www.cyphoct.com/resources/l.teratuce-downloads/




                                                                                                                                                                                                          FINJAN-JN 045342
            Case 3:17-cv-05659-WHA Document 470-11 Filed 05/13/19 Page 6 of 8



White Paper: Combatting Dri ve-By Downloads                                                                                      www.cyphort. com



                                   Last but not least, there is a lack of awareness to keep software applications up to date. Peop le use
                                   Net flix. Hulu and YouTube everyday but only a handfu l know that these internal ly use other applications
                                   such as Flash Player. Microsoft Silverlight and Java. whic h need frequent security patches. Even for t he
                                   we ll awa re, with new v ul nerab ilities discovered eve ry ot her day, it becomes tedious for a user to go
                                   throug h the ritual of updating the software- clos in g all applicati ons that use the softwa re, wait for the
                                   update to complete and then start all th e ap plications back again. It is hard to worry about a Microsoft
                                   Silverlight update w hen the next season of Ho use of Cards has just been released. A sophist icated tool
                                   that ca n be used with ease, a co nvenient medium to spread the attack and un suspecting victi ms has
                                   really made drive-by downloa ds stand out among other types of attacks.




     Exploit kits and
                                   Shortcoming of Existing Security Solutions
    payloads are sold
                                   The earliest occurrence of a drive-by downl oad ca n be dated to 2006 an d it started getting more
    in the darknet or              attention in 2012 with th e Blackhole attack. Existi ng so lutio ns are just not equippe d to cope with Drive-
underground markets                by Down loads effectively and here is why:
    and it has become                 0 Antivirus Products: Antivirus products main ly rely on signature detection. When it comes
easy for an attacker to                  to zero day exploits, antivirus engines are always a few days behind, g iving the exploit
                                         enough time to spread undetected. Even after signatu re updates are pushed. they are
     get hold of one.
                                         ineffective in some cases. Angler Exploit and Nuclear Exp loit had the capability to detect
                                         the presence of an antivirus product on an endpo int. If detected. they would decide not to
                                         run. Some ma lware also use several obfuscation techn iques to hide from antivirus engines.
                                      0 Sandbox Solutions: Sandbox solutions have rece ived a lot of attention in the Advanced
                                         Persistent Threats market for identifying zero-day malware which antivirus products cannot.
                                         But the Ang ler exp loit was ab le to evade a standalone Sandbox solution as well. If the
                                         exp loit kit found out that it was being run in a Virtual Box or VMware or Parallels Desktop
                                         environmen t , it would bail out.
                                      0 Web-Filtering Software: Web-filtering classifies websites into catego ries based on their
                                         content and historic reputation. This approach requires constant updates making it difficult
                                         to keep pace with drive-by downloads.
                                      0 Software Updates: This so lution is recommended by seve ral Ope rating Systems and
                                         Software vendors. Although this is an essentia l step to keeping malware at bay, it is
                                         not sufficient. With attackers eager to update their exploit kits based on new found
                                         vulnerab ilities. software patches are not instal led quick enough to defend t he endpoint
                                         aga inst exploits, leaving long periods of vulnerability. Some updates involve human
                                         intervention and interruption of current tasks which may significantly increase the t ime
                                         involved in installing the patches.



5                                                                                          http://www.cyphoct.com/cesources/l.teratuce-downloads/




                                                                                                                            FINJAN-JN 045343
             Case 3:17-cv-05659-WHA Document 470-11 Filed 05/13/19 Page 7 of 8



White Paper: Com batting Dri ve-By Downloads                                                                                           www.cyphort.com



                                    Each of t hese existing solutio ns try to convince users that the ir "silver bullet" wil l protect users fro m
                                    drive-by downloads but addi ng more functional ity or signatures to products that were originally
                                    designed to detect viruses o r malicious websites, is no match fo r the sop hi sticated attacks we have
                                    seen in t he past few yea rs.



                                    The Cyphort Solution
                                    Cyp hert has bee n desig ned from t he beginning to address t he dynamic nature of Adva nced Pe rsistent
                                    Threats. For a compl icated problem such as a drive-by downl oad, a single, t radi ti onal approach wil l not
                                    do the trick. Cyphert attacks the prob lem fro m d ifferent angles:

                                       0 Chain Heuristics: Cyphert uses a heuristi cs model to identify potentially ma licio us traffic.
                                         As there are thousands of web pages be ing visi ted by employees in a com pany, this is
                                          a crucial step to focus on interesting traffic and provide quick results. Cyphert ana lyzes
                                          all the traffic and looks fo r some indicators such as "Is this browser running a vulnerable
                                          versio n of a browser plugin", "Was this web page referred from a val id resource link", "Why
                                          is a field mi ssing in the header", " Is this webpage part of a t rusted domain " and other suc h
                                           questi ons.
                                       0 Browser Behavior Analysis Engine: If a partic ul ar HTTP sess ion is determined to be
                                         potential ly malicious by the heuristics model, more analysis is done to co nfirm the verd ict.
                                         The entire HTTP session is simulated using a browser that runs in Cyphert's sandbox
                                         environme nt. Cyphort examines th e browse r log s and downloaded arti facts to confirm any
                                           suspiciou s activity.
                                       0 Dropper Analysis: Cyp hort looks for any executable artifacts (dropper) that are
                                         down loaded as part of t he chain. Cyphert subj ects the dropper to static analysis, be havior
                                           analysis and reputat ion analysis to identi fy if it is a malware.



                                    Cyphert's true stre ngth in combatting d rive -by down loads lies in using a co mbination of techniques
                                    to counter different kinds of ex ploits. Each exploit has its own tra its and it would be difficult to detect
                                    them al l with a single method approac h.

                                    Every exploit has a te ll- but it is important to know w hat to look for or it coul d easily end up being a
                                    w ild goose chase. These clues are subtle and spread across seve ral requests and responses. Chain
                                    H eu ristics does not look at packets as mere zeroes and ones t hat it can matc h a signat ure against ,
                                    it un d e rstands t he co ntext by inspecting the sequence of HTTP requests and responses betwee n
                                    a particula r so urce and a destination. Each of th ese se qu ences is cal led a chain. Cha in Heuristics
                                    checks for suspic io us indicators in t he heade rs and body of each HTTP req uest and respo nse and
                                    also overall in each chain.

                                    The susp icious indicators get constantly updated depe ndin g on what exploits are out there. Cyp hert
                                    Labs researc hers study new ex pl o its in the w il d and come up wi th these in dicators. The indicators
                                    by t hemselves may not d raw attentio n, but when all t he in dicators are ad d ed up alo ng with enoug h
                                    context, t hi ngs wil l start to look sus picious. For example, consider an en d po int in an enterprise
                                    that fetches a few we b pages from an outs ide web server hosted o n port 8000. That doesn't seem
                                    suspicious at all. A lot of web se rvers run on non -standard ports fo r enhanced security, but if the same
                                    endpoint also downl oa d s an encrypted executable file and its browser run s a vulne rable ve rsio n of
                                    a browse r pl ugi n, the n t hing s begin to fa ll into pers pective. Th e stre ngth of Chain Heuristics lies in
                                    the context that is extracted from th e t raffic. Wit h threa t intelligence data from Cyp he rt's Malwa re
                                    Researchers com bined wit h Heurist ics, this solution offers a unique angle to the prob lem.

                                    Depending on the verdict obtained from Chain Heurist ics, Cyp ho rt decides if t he suspic io us chai n
                                    needs to be looked at by the Browser Behavior Analysis En gine. It recreates the attack by executing


6                                                                                              http://www.cypho•t.com/•esources/l.teratu•e-downloads/




                                                                                                                                 FINJAN-JN 045344
             Case 3:17-cv-05659-WHA Document 470-11 Filed 05/13/19 Page 8 of 8



White Paper: Com batting Dri ve-By Downloads                                                                                                      www.cyphort.com



                                       the suspicious HTTP sess ion in a browser environment present on Cyphert's sandbox. As the browser
                                       requests for the session web pages, the exact responses captured as part of the session are served.
                                       Using this method, Cyphert can replicate the exploit as it happened on the in fected endpoint.

                                       Cyphert looks for suspicious activity by examin ing the properties and function cal ls made by scripts
                                       executed on the browser. For example, if Cyphert notices a particular script making a function ca ll to
                                       check for device drivers and al l the user was browsing at that time was news, it raises a flag. Cyphe rt
                                       also inspects the source code of Javascripts that were used as pa rt of the exploit. This is a valuable
                                       source of information as it can provide clues to the actual intentions of the malware. Browser Behavior
                                       Analysis Engine offers the abil ity to zoom in on the exploit attack and observe how it happened step
                                       by step. A rmed w ith information about where the attack originated, how it took place and what it left
                                       behind, security administ rators can make informed decisions.

                                       Cyphert performs detailed analysis on malware payloads dropped on the endpoint. Th e executab le
                                       is detonated in Cyphert's array of sandboxes and its behavior is observed. Cyphert uses machine
                                       learning analytics engine to render a verdict. Cyphert also allows customers to con figure custo m
                                       behavior ana lysis sandbox environments mimicking their actual endpoints. This abil ity helps custo mers
                                       assess the impact of malwa re in the ir environment. In addition , Cyphert ca n detect ca llbacks made to
                                       external Command and Control Servers. By using a multidimensional approach, Cyphert can provide
                                       detai ls about the severity of an attack and how far it has progressed.



                                        Conclusion
                                       The global threat landscape has transformed tre mendously over the last few years. Hackers used
                                       to take pride in bringing down as many machines as they could. They were smart, tech-savvy and
                                       wanted to show the world that anything could be broken. Al l this has changed. Hacking is no longer an
                                       art, but more like a commercial bus iness. Sophisticated malware is availab le for purchase in the dark
                                       nets. Spea r-phish ing attacks target speci fic individuals in an enterprise, lay low for months together
                                       and don't stop unt il they reach the main vault. Social security numbers, home addresses and personal
                                       ema ils now have price tags on them.

                                       Enterprises were content with firewa lls that defended the ir network and antivirus so lutions that
                                       protected their endpoints, but these solutions have become archaic and fail to effectively protect the
                                       compan ies against soph isticated malware. The need fo r an Advanced Persistent Threats solution has
                                       become c rucial to protect the intellectual prope rty of Enterprises and t he privacy of its employees.




     Cyphort is t he next generatio n AP T defense so lut ion for enterprise
     organ izations. Cyphort provides a sin g le pane of g lass across perimeter                                                       CYPHORT, Inc.
     and late rally moving threats, co rr elates t hreat signa ls before and after an
     in cident, w hil e elimin at in g noise from false ale rts and red herrings. Cyphort
                                                                                            tt'tPHORT.                                 5451 Great America Pkwy
                                                                                                                                       Su ite 225
     has leveraged t he power of machine learn in g and data science to build a next                                                   Santa Clara, CA 95054
     gene ration th reat detection eng in e that evolves ahead of t he th reats. A virtua lized dep loyment model combin ed            P: (40 8) 841-4665
     w ith open API based integ ration all ows customers to add ress APT secu rity gaps across global locations w hil e                F: (40 8) 540-1299
     leverag in g their ex istin g investments in perimeter and endpo int security for threat defense. Cyp hort is a privately         www.cyphort.com
     held company headqua rtered in Santa Clara, Californ ia. For more information, please visit www.cyp hort .com and
     follow us ·.~ Cypho rt.


                                                                                                                            •>7016 Cyp hort. Inc A ll Ri g hts Rese rve d




                                                                                                                                           FINJAN-JN 045345
